Fourth Court of Appeals
                                          San Antonio, Texas
                                              September 30, 2020

                                             No. 04-20-00443-CV

                                       IN RE Freddie Lee WALKER

                                       Original Mandamus Proceeding 1

                                                     ORDER

       On September 10, 2020, relator filed a pro se petition for writ of mandamus. After
considering the petition and the record, this court concludes relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

         It is so ORDERED on September 30, 2020.


                                                          _____________________________
                                                          Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2020.

                                                          _____________________________
                                                          Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 19-2808-CV-A, styled Freddie Lee Walker v. Darrell Hunter, Justice of the
Peace, Precinct 1, et al., pending in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable William
D. Old, III presiding.